Citation Nr: 0402836	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty of April 1965 and February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a June 2002 decision, the Board 
denied entitlement to service connection for PTSD.  The 
veteran appealed the decision to United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  In 
September 2003, the parties filed of the joint motion to 
vacate the Board's June 2002 decision and to remand the issue 
of entitlement to service connection for PTSD.  The bases for 
the remand was for compliance with of the provisions of 
38 USC § 5103 (a), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCCA), to afford the veteran the opportunity to 
submit additional evidence and to afford the veteran 
additional examination.  With respect to the latter point, 
the parties noted that the November 1997 VA psychology 
assessment reflects that the veteran reported symptoms 
consistent with PTSD.  The parties found this summary clearly 
contained competent evidence that the veteran possibly 
suffered from PTSD.  However, because the Board relied upon 
the June 1998 VA examination, which failed to address PTSD, 
additional examination and opinion are necessary.  The joint 
motion was adopted by the Court, as indicated by its order 
dated in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes in addition, that the veteran raised a claim 
for service connection for diabetes mellitus, secondary to 
Agent Orange exposure, in an April 2002 statement.  This 
matter is referred to the RO for all appropriated development 
and adjudication.  




REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA that redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  .

The RO is advised that its duties includes notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issue currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Board notes that the March 2002 informal 
hearing presentation shows that additional private treatment 
records may be available which have not already been 
associated with the veteran's claims folder.  These records 
should be obtained in order to comply with the provisions set 
forth above.  In view of the foregoing, this case is remanded 
to the RO for the following actions:

1.  The RO must review the claims file to 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duty articulated in Quartuccio, 
supra, is required as well.  That is, the 
veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim.  

2.  In particular, the RO should ask the 
veteran to identify all sources of 
private treatment for his existing 
psychiatric disability.  The RO should 
attempt to obtain records from the 
medical sources identified by the 
veteran.  All information obtain should 
be associated with the veterans claims 
folder.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and etiology 
of existing disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provided a complete 
diagnosis, either establishing or ruling 
out the presence of PTSD.  If PTSD is 
diagnosed, the examiner is requested to 
identify the stressor that the veteran is 
reexperiencing.  The clinical bases for 
the opinion should be set forth in 
detail.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




